Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to the amendment filed 11/11/2020. Claims 1-4, 7-10, 12, and 14-16 are amended. Claims 1-16 are currently pending in the application.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or 	composition of matter, or any new and useful improvement thereof, may obtain a patent 	therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 1:
	Step 1: Statutory Category?
	Claim 1 is a method claim, which falls within the “process” category of 35 U.S.C. § 101.
	In evaluating the claims at issue, we consider claim 1 as Representative.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Representative Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Representative Independent Claim 1
Revised 2019 Guidance
A method for determining a sequence of extractions by using a computer, the method comprising: 
Abstract idea: A method for determining a sequence of extractions is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including training/coaching that could be performed alternatively as a mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52. See 2019 Memorandum 52.

The computer may be an additional non-abstract limitation. This element is viewed as a generic computer. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
a first selection ratio calculating operation of calculating a first selection ratio by comparing normal state data and a user's current state data measured by a body state measuring device mounted on the user
Abstract Idea: a first selection ratio calculating operation of calculating a first selection ratio by comparing normal state data and a user's current state data measured by a body state measuring device mounted on the user is a method See 2019 Memorandum 52. See 2019 Memorandum 52.

The body state measuring device is an additional non-abstract limitation. This element is viewed as a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.


a first selection ratio receiving operation of receiving a first selection ratio for a plurality of selection targets is insignificant extra-solution activity (data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
a first selection ratio receiving operation of receiving a first selection ratio for a plurality of selection target is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including training/coaching that could be performed alternatively as a mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
a first extraction counter speed determining operation of determining speeds of first extraction counters corresponding to the plurality of selection targets respectively, wherein the first extraction counters are set for the plurality of selection targets respectively and wherein the speeds of the respective plurality of selection targets are proportional to the first selection ratio
Abstract Idea: a first extraction counter speed determining operation of determining speeds of first extraction counters corresponding to the plurality of selection targets respectively, wherein the first extraction counters are set for the plurality of selection targets respectively and wherein the speeds of the respective plurality of selection targets are proportional to the first selection ratio is a method of organizing human activity such See 2019 Memorandum 52.
a selection target extracting operation of extracting one of the plurality of selection targets of which a counter value reaches a reference value that has been increasing at the speed corresponding to the one of the plurality of the selection targets


a selection target extracting operation of extracting one of the plurality of selection targets of which a counter value reaches a reference value that has been increasing at the speed corresponding to the one of the plurality of the selection targets is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including training/coaching that could be performed alternatively as a mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
a first extraction counter initializing operation of initializing the first extraction counter of the extracted one of the plurality of selection targets
Abstract Idea: a first extraction counter initializing operation of initializing the first extraction counter of the extracted selection target is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including training/coaching that could be performed alternatively as a mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
an operation of repeating the selection target extracting operation and the first extraction counter initializing operation
Abstract Idea: an operation of repeating the selection target extracting operation and the first extraction counter initializing operation is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including training/coaching that could be performed alternatively as a mental process (including an observation, evaluation, See 2019 Memorandum 52.
and a sequence generating operation of generating the sequence of extraction according to an order of the plurality of selection targets being extracted
Abstract Idea: and a sequence generating operation of generating the sequence of extraction according to an order of the plurality of selection targets being extracted is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including training/coaching that could be performed alternatively as a mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.


	It is apparent that, other than reciting the additional non-abstract limitations noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim elements precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. The mere nominal recitations of a computer and body state measuring device do not take the claim out of the methods of organizing human interactions and mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
Step 2A – Prong 2: Integrated into a Practical Application?
	The additional limitations of a computer and body state measuring device are recited at a high level of generality. The originally filed Specification provides supporting exemplary descriptions of generic computer and generic computer components: [0036]:… a computer includes all various devices that may provide a user with a result by performing a calculation. For example, the computer may correspond to a smartphone, a tablet Pc, a cellular phone, a personal communication service (PCS) phone, a mobile terminal of a synchronous/asynchronous international mobile telecommunication (IMT)-2000, a palm personal computer (PC), and a personal digital assistant (PDA), in addition to a desktop computer and a notebook. Further, the computer may be a server that receives a request from the client and process information; {0068]: range of motion of the joint may be measured through a rehabilitation training device (for example, a body state measuring device or a glove type/hand-mounted rehabilitation device) that performs training while being mounted on a specific body portion of the user…the computer acquires measurement data of a range of motion of a joint for the training type as current state data as the user perform a motion while wearing a hand-mounted measurement device. Further, for example, when a range of motion of a joint of a shoulder is measured, the range of motion of the joint is measured by using a measurement sensor device attached to the shoulder portion or a device disposed on the bottom surface to provide a 2-dimensional motion of the shoulder; [0086]:…an internal or external memory of the computer. It is apparent that the lack of details about the computer and body state measuring device indicates that the above-mentioned elements are generic computer and generic See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14. See also Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The receiving data, as noted above, represents insignificant extra solution activity (data gathering) that courts have generally determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g); 2019 Memorandum, 55 n.31; See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 614 (Fed. Cir. 2016) (server that receives data, extracts classification information from the received data, and stores the digital images insufficient to add an inventive concept). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). See also Affinity Labs of Tex., LLC v. Amazon.com Inc., 838 F.3d 1266, 1269, 1271 (Fed. Cir. 2016) (“[T]he concept of delivering user-selected media content to portable devices is an abstract idea”). The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state See 84 Fed. Reg. at 55; or (v) the claimed invention merely implements the abstract idea using instructions executed on generic computer components, as depicted in bold type in the Claim 8/Revised 2019 Guidance Table, above and as supported in our reproduction of the Specification. (see MPEP § 2106.05(f)). Rather, claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Clearly, gathering data is generic, extra-solution activity, and the computer and body state measuring device are not defined by technology in the Specification, but rather are described by their functions because the Specification just describes the computer and body state measuring device in their ordinary, conventional operation of gathering data as noted above. The claim limitations do not recite any technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. At that level of generality, the claims do no more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem. Berkheimer.
	Considered as an ordered combination, the computer and computer component of the claim add nothing that is not already present when the steps are considered separately. The sequence of calculating, receiving, determining, extracting, initializing, repeating and generating is equally generic and conventional. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. Hence, the claim does not provide an inventive concept because the additional elements recited in the claim do not provide significantly more than the recited judicial exception(s). The claim is ineligible.
	Claim 15 is a program for determining a sequence of extractions by using a computer, wherein the program is coupled to a computer that is a piece of hardware and is stored in a non-transitory computer-readable medium, and to the computer executes the method as claimed in claim 1. As a result, Claim 15 is rejected similarly to claim 1. Claim 15 is not patent eligible.
 a program for determining a sequence of extractions by using a computer, wherein the program is coupled to a computer that is a piece of hardware and is stored in a non-transitory computer-readable medium, and  the computer executes the method as claimed in claim 2, for determining a sequence of extractions comprising steps generally similar to those of claim 1. However, the “selection target extracting operation of extracting one of the plurality of selection targets of which a counter value reaches a maximum among the respective counter value of the plurality of the selection targets, wherein the extracted counter value reaches the maximum at a speed corresponding to the one of the plurality of the selection targets” and “a first extraction counter correcting operation of calculating a first calculation value by subtracting a sum of the speeds for the first extraction counters for the plurality of selection targets  from the counter value of the extracted one of the plurality of the selection targets and applying the first calculation value as a corrected counter value” limitations are each a mathematical concept, including mathematical relationships, mathematical formulas or equations, and mathematical calculations. Similarly to claim 1 above, claim 2 is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including training/coaching that could be performed alternatively as a mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52. Hence, claim 2 is rejected similarly to claim 1. Claim 2 is not patent eligible.
	Claim 16 is a program for determining a sequence of extractions by using a computer, wherein the program is coupled to a computer that is a piece of hardware 
	In regard to the dependent claims:
Dependent claims 3-14 include all the limitations of respective independent claims 1 and 2 from which they depend and as such, recite the same abstract idea(s) noted above for independent claims 1 and 2. Dependent claims 3-14 only provide more detailed limitations of the abstract idea, which do not make the abstract idea any less abstract. While these claims may have a narrower scope than the representative claims, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea.
Examiner's Note
No art rejections are currently presented for the claims.
Response to Arguments
Objection to the Drawings  
	Applicant’s drawings submitted on 11/11/2020 resolves the previous Drawings issues.
Claim Rejections Under 35 U.S.C. § 112
	Applicant's amendment filed on 11/11/2020 resolves the previous issues under 35 U.S.C. § 112(b).
Claim Rejections Under 35 U.S.C. § 101
	Applicant's arguments filed on 11/11/2020, in regard to the rejections under 35 U.S.C. § 101 have been fully considered but are not persuasive.
no human analog (emphasis added) since “moving the most used icons” is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer graphical user interfaces. This is distinguishable from the instant application. As noted in the instant specification ([0002]), “the inventive concept…relate to a method and a program for determining a sequence of extractions by using a computer”.  Additionally, the instant specification notes that ([0004]) “the rehabilitation therapist or the personal trainer may set a training sequence that is suitable for the patient or the exerciser but there is a temporal, spatial, and cost restrictions in performing rehabilitation training together with the rehabilitation therapist or the personal trainer” and that ([0005]) “in order that the user may perform an exercise in a sequence that provides a suitable rehabilitation or exercise effect without an assistant such as a rehabilitation therapist, a method for See January 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). Furthermore,  receiving information reasonably can be characterized as reciting mental processes that entail concepts that can be performed in the human mind, i.e., an observation. For example, a therapist can review a patient’s data. The 2019 Guidance expressly recognizes mental processes, including observations, evaluations, judgments, and opinions that can be performed in the human mind, as patent-ineligible abstract ideas. It is apparent that the instant claim only refers to manipulation of data and generating more data as results of the data manipulation. There is no enhancement to the result nor is there any evidence that the method improves the operation of the computer or device performing the method steps. See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018) (concluding the claims directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis” to be abstract); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (without more, “a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible”).
Bancorp Servs., LLC v. Sun Life Assur. Co. of Can., 771 F. Supp. 2d 1054, 1066 (E.D. Mo. 2011) aff'd, 687 F.3d 1266 (Fed. Cir. 2012) (explaining that “storing, retrieving, and providing data . . . are inconsequential data gathering and insignificant post solution activity”); Bilski, 561 U.S. at 612 (holding the use of well-known techniques to establish inputs to the abstract idea as extra-solution activity that fails to make the underlying concept patent eligible); Elec. Power Grp., 830 F.3d at 1355 (explaining that “selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes”). Furthermore, under the broadest reasonable interpretation, accessing data and transmitting data also constitute mental processes. More specifically, accessing data entails obtaining, examining, or retrieving data through observation, and transmitting data entails expressing an opinion. The 2019 Guidance also recognizes mental processes, including observation and expressing opinions, as constituting a patent-ineligible abstract idea. SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the instant specification, that the additional elements require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the above-identified abstract steps.  
	Applicant then alleges that “claim 1 integrates an alleged abstract idea into a
practical application of an improved exercise tool that generates exercise routines indicative of the particular needs of a user and guides a balanced exercise of body parts without continuous monitoring from health care professionals” using claim 2 of example 43 in support. The Examiner respectfully submits these arguments are not persuasive. In Claim 2 of Example 43, as noted in Appendix 1 to the October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, “besides the abstract idea, the claim recites the additional element of “administering a treatment to the patient having a non-responder phenotype,” wherein “the treatment is a non-steroidal therapeutic agent capable of treating NAS-3.”” As further noted in Appendix 1, “when this particular element is evaluated in the context of the claim as a whole, and under the broadest reasonable interpretation of this claim, it is evident that this limitation encompasses the administration of a “particular treatment or prophylaxis” under the 2019 PEG, i.e., the administration of a therapeutic agent that is capable of treating NAS-3 and that is not a steroid. For instance, this limitation has more than a nominal relationship to the judicial exception because it uses the recited abstract idea in a manner that imposes a meaningful limit on it, i.e., the abstract idea is used to identify the patient as being non-responsive to glucocorticoids, and the patient is then Bancorp Servs., LLC v. Sun Life Assur. Co. of Can., 771 F. Supp. 2d 1054, 1066 (E.D. Mo. 2011) aff'd, 687 F.3d 1266 (Fed. Cir. 2012) (explaining that “storing, retrieving, and providing data . . . are inconsequential data gathering and insignificant post solution activity”); Bilski, 561 U.S. at 612 (holding the use of well-known techniques to establish inputs to the abstract idea as extra-solution activity that fails to make the underlying concept patent eligible); Elec. Power Grp., 830 F.3d at 1355 (explaining that “selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes”). Moreover, Applicant’s arguments establish that improvements of the claimed invention are in the abstract realm. For example, Applicant’s assertion that “the treatment, in part, guides the rehabilitating patient to SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715